—In an action to recover the proceeds of a homeowners’ insurance policy, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered May 18, 1998, which, upon a jury verdict, is in favor of the plaintiffs and against it in the principal sum of $80,000.Ordered that the judgment is affirmed, with costs.The evidence was legally sufficient to support the verdict. Moreover, the verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129).